Case 1:21-cv-00001-WES-PAS Document 13 Filed 03/14/21 Page 1 of 1 PageID #: 135


                                           DEATONLAWFIRM, LLC
 John E. Deaton ∆
 Danielle M. Angelo ◊
 Alexis Koch 
                                            450 North Broadway, East Providence, Rhode Island 02914
 Christopher Romero 
 ∆ Admitted in RI, MA, CT & IA ◊ Admitted in MA Admitted in RI




 Via US mail and ECF                                                              March 14, 2021


 Honorable Judge William Smith
 US District Court for the District of Rhode Island
 One Exchange Terrance
 Providence, RI 02903


 Re: 1:21-cv-0001-WES-PAS Withdraw of Writ of Mandamus


 Dear Judge Smith,

             On March 5, 2021, the Securities and Exchange Commission (“SEC”) filed a motion to
 dismiss the Petition for Writ of Mandamus filed on January 1, 2021. In its motion, the SEC
 stated that the United States District Court for the Southern District of New York, (where the
 SEC v. Ripple matter is filed) is the exclusive forum to hear all claims related to the digital asset,
 XRP. Based on that and other assertions contained within the SEC’s motion to dismiss, I am
 seeking the appropriate redress in the Southern District of New York and am hereby withdrawing
 my Petition for Writ of Mandamus.



                                                                  Respectfully,




                                                                   John E. Deaton




     Tel. 401-351-6400 • Fax 401-351-6401 • www.deatonlawfirm.com • all-deaton@deatonlawfirm.com
